Citation Nr: 1722439	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-06 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left shoulder condition.

2. Entitlement to service connection for left shoulder scar as secondary to the left shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1982 to September 1988. These matters are before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that although the RO issued another rating decision in October 2016 denying the Veteran's claim for lack of new and material evidence on the basis that the March 2011 rating decision was final, that decision was not final and the matter is still pending before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left shoulder condition and left shoulder scar as secondary to his left shoulder condition. After a review of the file the Board finds that the issues must be remanded for additional development.

In regards to the left shoulder, the Veteran contends that his disability is the result of an injury he sustained while playing football during service. The Veteran was afforded a VA examination in March 2011. At the time, the examiner diagnosed the Veteran with left shoulder hemiarthroplasty. The examiner opined that "the current condition [the Veteran] has is not caused by or a result of the injuries that occurred during military service." As the examiner did not apply the correct legal standard (at least as likely as not), this opinion is inadequate. 

In addition, hospital records from March 1999 documenting a left total shoulder replacement show a diagnosis of traumatic degenerative arthritis of the left shoulder. Medical records dated October 2002 also noted that the Veteran had previously been diagnosed with arthritis. Furthermore, the Veteran's medical record from his treating orthopedic physician, dated December 2011, also stated that the Veteran was diagnosed with profound arthritis in the left shoulder in the 1990s and "ended up getting a shoulder replacement." During a December 2013 hearing with the RO, the Veteran stated that he had continuous pain in his left shoulder following his in-service injury. The Veteran's brief on appeal dated November 2016 contended that he has experienced continuous symptomatology since service and his condition should be considered under 38 C.F.R. § 3.303(b). Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, when there is a diagnosis of arthritis, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service must be considered. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Here, they were not considered by the examiner or the RO in any rating decision or statement of the case. 

The Veteran also testified at his December 2013 RO hearing that he sought treatment about six years after separating from service. He stated that a specialist administered cortisone shots for his shoulder, and he subsequently had a shoulder replacement. The March 2011 examiner opined that the Veteran's shoulder replacement was caused by avascular necrosis which would not have been caused by his in-service injury, but could be caused by corticosteroid treatments.

However, the Veteran's lay statements and diagnosis of arthritis were not of record at the time of the VA examiner's opinion. Therefore, because the medical record was not complete, the VA examination and opinion previously obtained relied on an incomplete factual premise and is inadequate for that reason as well. In light of the deficiencies above, remand for another VA examination is necessary. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, it is unclear if records documenting the Veteran's initial treatment six years after his separation from service, including the cortisone shots, are available. The RO requested all records pertaining to treatment for the Veteran's left shoulder condition and scar from the Moore Orthopedic Clinic, the Veteran's private treatment provider. However, only records dating from 1999 onward were provided, despite references within those records to treatment beginning in 1995. The record is devoid of any explanation for the absence of such records, and therefore further attempts should be made to request those records. 

The Veteran is also claiming service connection for a left shoulder scar, secondary to his left shoulder condition. A note from the Veteran's private orthopedic provider dated December 2011 shows that he has had 4 to 5 shoulder surgeries, including a left total shoulder replacement. The VA examination reported a "9 inch well-healed incision consistent with a deltopectoral approach to the shoulder." As the outcome of the claim for service connection for the left shoulder scar is dependent upon the outcome of the left shoulder disability, the issues are inextricably intertwined and the scar issue must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, including from August 2016 to the present.

2. With any needed assistance from the Veteran, including securing from him VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain any identified private treatment records. This includes any records from the Moore Orthopedic Clinic dating between 1995 and 1999.

3. If any of the records requested in items 1 or 2 cannot be obtained or no longer exist, clearly document the claim file to this effect and appropriately notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

4. After completing steps 1 and 2, schedule the Veteran for a VA examination to determine the nature and etiology of his current left shoulder condition. The entire claim file should be made available to the examiner. Any indicated tests, including radiological testing, must be completed.

The examiner is asked to respond to the following:

A) Identify all current left shoulder disabilities. The absence or presence of arthritis must be specifically discussed. The examiner should discuss medical records from March 1999 which show a diagnosis of left shoulder arthritis.

B) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed left shoulder disability began in service or is related to an incident in service? 

C) If arthritis is identified, is it at least as likely as not (a 50 percent probability or greater) that the arthritis was manifested to a compensable degree within one year after his discharge from service? 

In providing the opinions requested above, the examiner should address the Veteran's lay statements with respect to any continuity of left shoulder symptoms since service and his statements from the December 2013 RO hearing, including those pertaining to cortisone treatments. 

The examiner is advised that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. For purposes of this examination, the examiner must assume the Veteran's statements of record regarding his continuity of symptoms are credible.

A complete rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided. Merely saying he or she cannot respond will not suffice.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B, (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



